Judgment, Supreme Court, New York County (Shirley Werner Kornreich, J.), entered December 13, 2012, dismissing the complaint, unanimously affirmed, with costs. Appeal from order, same court and Justice, entered September 25, 2012, unanimously dismissed, without costs, as subsumed in the appeal from the judgment.
Plaintiffs’ status as former bondholders does not render the “no action” clauses of the indentures governing the bonds inapplicable to them (Bank of N.Y. v Battery Park City Auth., 251 *606AD2d 211 [1st Dept 1998]). Nor are they excused from compliance by the indentures “principal and interest” clauses, which only authorize actions for past due principal and interest (id.). Concur — Tom, J.E, Friedman, Saxe and Clark, JJ.